Citation Nr: 1017538	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an initial compensable rating for 
residuals of an injury of the left first toe with 
onychomycosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to March 
2000 and from February 2003 to January 2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) (Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to service connection for back 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

Veteran's residuals of an injury of the left first toe with 
onychomycosis are manifested by pain and tenderness in the 
toenail area.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but not higher, for 
residuals of a left great toe injury are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.31, 4.71a, Diagnostic 
Codes 5279, 5280, 5284, § 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all 
required notice by letters mailed in February and May 2006.

In addition, the Veteran's service treatment records and 
pertinent post-service treatment records have been obtained.  
In addition, the Veteran was afforded adequate VA 
examinations.  The Board has considered the representative's 
contention that the claim should be remanded to obtain more 
current treatment records and to afford the Veteran another 
VA examination if the evidence of record is not sufficient to 
establish the Veteran's entitlement to a compensable rating.  
As explained below, the Board has determined that the 
evidence is sufficient to grant the Veteran a compensable 
rating.  In addition, neither the Veteran nor his 
representative has alleged that more than a 10 percent rating 
is warranted and it is clear that neither ongoing treatment 
records nor the report of another VA examination would 
establish the Veteran's entitlement to more than a 10 percent 
rating for his toe disability.  Therefore, further delay of 
the appellate process to obtain additional treatment records 
and to afford the Veteran another VA examination of the toe 
disability is not in order.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  

The Veteran is currently assigned a noncompensable rating for 
his left first toe disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2009)concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2009) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Anterior metatarsalgia (Morton's disease) warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

Bilateral or unilateral hallux valgus warrants a 10 percent 
rating if it is severe and equivalent to an amputation of the 
great toe or if there has been resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Amputation of the great toe without metatarsal involvement 
warrants a 10 percent rating.  With removal of the metatarsal 
head, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

By a May 2007 rating decision, the RO granted service 
connection for the Veteran's left first toe disability and 
assigned a noncompensable evaluation, effective January 26, 
2004.  The veteran appealed, asserting that his disability 
warrants a compensable rating.

A June 2004 private treatment record notes complaints of 
thickened and yellowed toenails.

Private podiatry records dated from July 2004 to June 2006 
reveal that the Veteran had painful ingrown toenails and 
onychomycosis that was successfully treated.  The veteran 
also complained of pain and difficulty with ambulation.  
Nails were thickened, yellowish, and dystrophic to the 
proximal nail fold.  Bilateral hallucal ingrown nail was 
without edema, erythema, or purulent drainage.  

The Veteran was afforded a VA examination of the feet in June 
2007.  The Veteran reported that he had an injury of his left 
foot during service which resulted in a broken toe.  During 
treatment of the broken toe, his toenail was broken and grew 
back crooked.  Examination revealed normal toenails with the 
exception of the left big toenail.  The left big toenail was 
partially deformed, abnormal, ingrown and affected less than 
0.1 percent of the veteran's body.  There were no active 
lesions in any exposed skin area.  The examiner stated this 
was likely secondary to the veteran's injury.  A diagnosis of 
onychomycosis of the toenails status post treatment was 
provided.  

A July 2007 X-ray study of the left big toe revealed no 
evidence of acute fracture or dislocation of the toe, and 
mild osteoarthritis of the first metatarsal-phalangeal joint.  

At a separate July 2007 VA examination for residuals of a 
left toe injury, the Veteran complained of pain at rest and 
when putting on his shoes.  The Veteran also complained of 
pain associated with his sock getting caught on his ingrown 
toenail and pulling it back.  Additionally, physical 
examination revealed objective evidence of tenderness in the 
left first toe.  However, there was no objective evidence of 
pain on motion, swelling, heat, redness, stiffness, 
fatigability, weakness, or lack of endurance of the left 
foot.  X-rays noted changes at the head of the proximal 
phalanx.  Diagnoses of resolved onychomycosis and residual 
injury to the left great toe not affecting the metatarsal 
joint were provided.  

The veteran is currently service connected for residuals of 
an injury of the left first toe with onychomycosis.  He is 
not currently service connected for any other foot disorder.  
Thus, looking only at the service-connected pathology, the 
Board observes that the veteran complained of pain and 
tenderness associated with the left first toe, and objective 
evidence of tenderness was found.  Therefore, the Board finds 
that a 10 percent rating by analogy to a painful scar is 
warranted under Diagnostic Code 7804 throughout the initial 
evaluation period.  

The disability does not warrant a separate compensable rating 
under Diagnostic Code 5271, 5279 or 5280 because the Veteran 
does not have hallux valgus, anterior metatarsalgia, or an 
amputation of the great toe.  In addition, he does not have 
any significant symptoms or functional impairment that is not 
contemplated by Diagnostic Code 7804.  The disability also 
does not warrant a 30 percent rating by analogy under 
Diagnostic Code 5271 because the impairment is not equivalent 
to an amputation of the great toe with removal of the 
metatarsal head.  Finally, the Board finds that in view of 
the absence of any demonstrated functional impairment from 
the service-connected disability and the fact that the 
service-connected disability is limited to the first toe, the 
overall level of the service-connected impairment of the left 
foot must be considered less than moderate.  Therefore, the 
disability does not meet the criteria for a compensable 
rating under Diagnostic Code 5284.

Accordingly, the Board concludes that a 10 percent schedular 
rating, but not higher, is warranted throughout the initial 
rating period.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than a 10 percent 
rating under the schedular criteria.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  




ORDER

Entitlement to a 10 percent rating, but not higher, for 
residuals of an injury of the left first toe with 
onychomycosis is granted throughout the initial rating 
period, subject to the criteria governing the award of 
monetary benefits.


REMAND

The Veteran contends that he has a back disability related to 
his active service.  Specifically, he asserts that he began 
experiencing back pain during his second period of active 
service while he was stationed in Iraq and wearing heavy body 
armor.  

The Board notes that service treatment records reflect that 
the Veteran served with an MOS of military police (MP) and 
reported back pain on a November 2003 post-deployment health 
assessment.  The veteran also submitted a statement from a 
medic stationed with the veteran's MP Company who indicated 
that the veteran reported back pain that was treated with 
Motrin during his deployment.

Post service private treatment record dated in December 2005 
notes a complaint of back pain and an impression that the 
veteran had an extremely rare condition that could be 
associated with Cushing's disease.  Additionally, the 
physician noted that weight reduction could result in a 
complete relief of symptoms.  The report of a January 2007 VA 
examination of the spine shows that the Veteran was diagnosed 
with spinal thoracic dysfunction and excessive epidural 
thoracic fat.  The examiner noted that the veteran complained 
of back pain following his deployment in Iraq, but did not 
identify the disease or injury resulting in the thoracic 
dysfunction or otherwise provide any opinion as to the 
etiology of the veteran's back disorders.  Therefore, the 
Board has determined that the Veteran should be afforded 
another VA examination.

Additionally, the January 2007 VA examiner indicated that the 
veteran was followed by a neurosurgeon/neurologist for his 
back disability.  Therefore, any outstanding records 
pertaining to post-service treatment or evaluation of the 
Veteran's back should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO/AMC should ask the Veteran to 
provide the dates and places of treatment 
for his back following his last period of 
active service in January 2004, to 
include the treatment by a 
neurologist/neurosurgeon that he referred 
to in his January 2007 VA examination.  
After obtaining any necessary 
authorizations, the RO/AMC should attempt 
to obtain copies of the indicated 
treatment records.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit such evidence.  

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of each currently 
present back disorder.  The claims folder 
must be made available to and reviewed by 
the physician.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present back 
disorder as to whether there is a 50% or 
higher degree of probability that the 
disorder had its onset during active 
service or is otherwise related to active 
service.  For purposes of the opinions, 
the examiner should assume that the 
Veteran is a credible historian.  

A complete rationale for all opinions 
expressed must be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


